DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-32 are pending and under consideration.
Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/850,733 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.
Specifically, no translation was provided of the Polish priority application PLP 419 907, filed December 21, 2016, therefore the priority date of the instant claims is December 21, 2017, filing date of application no. 15/850,733.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 25 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) Claim 18 is drawn to the method according to claim 16, wherein at least one of the plurality of reaction chambers comprises freeze-dried reagents for amplification of genetic material and fluorescently labeled primers with quencher, and wherein simultaneously with the stage of amplification of genetic material a fluorescent signal from the fluorescent dye is registered.
Applicant did not describe any fluorescently labeled primers with quenchers, therefore Applicant was not in possession of the invention as claimed.
B) Claims 19 is drawn to the method according to claim 16 characterized in that a biological sample is taken from a sampling system and stage a) is performed by loading the sampling system into to the reaction cartridge.
Applicant did not describe any sampling system which is loaded into a reaction cartridge, therefore Applicant was not in possession of the invention as claimed.
C) Claim 25 is drawn to the device according claim 23 wherein the fluorescent dye for detecting amplified genetic material is comprised by fluorescently labeled primers with quencher.
Applicant did not describe any fluorescently labeled primers with quenchers, therefore Applicant was not in possession of the invention as claimed.
D) Claim 32 is drawn to the device according to claim 23, further comprising additional LEDs for operating liquid detectors and valves; wherein at the bottom of the isolation chamber and/or the bottom of at least one of the reaction chambers there is an absorption layer absorbing photon energy.
Applicant did not describe any LED-operated liquid detectors or valves, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 18 is indefinite over the recitation of “…fluorescently labeled primers with quencher…”. It is not clear what this limitation means. Does it mean that the primers are labeled with fluorophores and quenchers or does it mean that just one of the primers contains a quencher? In conclusion, the claim does not have clear metes and bounds.
B) Claim 25 is indefinite over the recitation of “…fluorescently labeled primers with quencher…”. It is not clear what this limitation means. Does it mean that the primers are labeled with fluorophores and quenchers or does it mean that just one of the primers contains a quencher? In conclusion, the claim does not have clear metes and bounds.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trivedi (US 2019/0032114 A1; filed January 2017).
Regarding claims 23 and 24, Trivedi teaches a device comprising a reaction cartridge and a measurement device, with the reaction cartridge comprising an isolation chamber, a plurality of reaction chambers, where at least one of the reaction chambers comprises freeze-dried amplification reagents and a fluorescent dye which binds the genetic material, where the plurality of reaction chambers comprises LEDs which heat the reaction chambers (Fig. 1; Fig. 25-27; [0426]-[0437]).
Regarding claim 26, Trivedi teaches that the reaction cartridge plugs into the device, which provides a measurement module, a communication module and a display module (Fig. 27; [0430]).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 16. 17, 19, 21-24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0113221 A1) and Lee et al. (WO 2018/071541 A1; filed October 11, 2017).
A) Regarding claims 16 and 17, Hoffman et al. teach a method of detecting genetic material in a biological sample comprising the steps of:
a)    loading the biological sample into a reaction cartridge and placing the reaction cartridge in a measurement device (Fig. 1, 2; [0013]; [0021]; [0169]),
b)    moving the biological sample to an isolation chamber (Fig. 3; [0017]; [0165]; [0169]),
c)    isolating genetic material from the sample by heating the isolation chamber ([0017]; [0022]; [0165]; [0169]),
d)    moving the isolated genetic material into a plurality of reaction chambers ([0015]; [0165]; [0169]),
e)    amplifying the genetic material by heating the reaction chambers ([0015]; [0113]-[0114]; [0165]; [0169]), and 
f)    detecting the amplified genetic material by binding to a fluorescent dye ([0015]; [0025]; [0110]; [0169]).
Regarding claim 19, Hoffman et al. teach loading a sample into the cartridge ([0048]; Fig. 41; [0123]; [0130]).
Regarding claim 22, Hoffman et al. teach valves ([0077]; [0081]; [0083]-[0087]; [0090]; [0133]-[0136]) and reaction chambers connected with valves (Fig. 7).
Regarding claims 23 and 24, Hoffman et al. teach a device for detecting genetic material in a biological sample comprising a reaction cartridge and measurement device, the measurement device comprising a measurement chamber having a receptacle housing the reaction cartridge, wherein the reaction cartridge comprises an isolation chamber for isolating genetic material, which is connected with reactions chambers through channels, for amplifying isolated genetic material, wherein at least one of the reaction chambers comprises a fluorescent dye for binding amplified genetic material and other freeze-dried reagents for amplification of genetic material to be detected (Fig. 1-3; [0014]-[0017]; [0021]-[0022]; [0071]-[0072]; [0077]; [0110]-[0111]; [0123]-[0124]; [0130]-[0131]; [0139]; [0165]-[0167]).
Regarding claim 26, Hoffman teaches the reaction cartridge (= detachable sampling system) and a host device into which the cartridge is plugged in, the host device comprising controls, display system and power supply (Fig. 1; Fig. 2; [0140]-[0147]; claim 36).
Regarding claims 21 and 28, Hoffman et al. teach reaction chambers comprising positive and negative controls and reaction cartridge comprising a second pump ([0013]; [0057]-[0058]; [0165]-[0167]; Fig. 7).
Regarding claim 30, Hoffman et al. do not teach thermally-insulating the measurement chamber.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally insulate the reaction cartridge from the surrounding environment, considering the fact that performing an amplification reaction requires precise temperature control, and the fact that the volumes of liquids in a microfluidic device are very small. Keeping the reaction cartridge thermally insulated would ensure that the temperature of the reaction wells was not influenced by outside thermal current.
B) Hoffman et al. do not teach using LEDs to heat reaction chambers.
C) Regarding claims 16 and 23, Lee et al. teach an integrated microfluidic device for nucleic acid detection by amplification which uses LEDs to heat the lysis chamber and the reaction chamber (Fig. 1; [0014]-[0015]; [0035]-[0044]; [0060]-[0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the LEDs as heating sources for lysis and amplification chambers as suggested by Lee et al. in the method and device of Hoffman et al. The motivation to do so would have been that such a microfluidic system would not require external power source and could be powered with a battery, making it highly advantageous for field detection of pathogens.
16.	Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0113221 A1) and Lee et al. (WO 2018/071541 A1; filed October 11, 2017) as applied to claims 16, 23, 26 and 28 above, and further in view of Facer et al. (US 2011/0312703 A1; published December 2011).
	A) Regarding claim 20, Hoffman et al. does not teach transporting the sample to isolation chamber by capillary action. Regarding claim 29, Hoffman et al. do not teach channels comprising liquid detectors.
	B) Regarding claims 20 and 29, Facer et al. teach a portable integrated microfluidic chip for nucleic acid extraction, amplification and detection (Fig 1 and 2; [0010]-[0016]; [0065]-[0092]). The device utilizes capillary action to deliver sample to an isolation chamber ([0075]; [0082]; [0246]; [0263]-[0264]; [0290]; [0298]). The device comprises liquid sensors embedded into the channels ([0316]-[0319]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used capillary-based sample delivery to the isolation chamber as suggested by Facer et al. in the method and device of Hoffman et al. and Lee et al. The motivation to do so would have been that using capillary delivery system did not require additional pumps or valves, resulting in savings of power requirement and control devices.
	Further, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used liquid sensors in microfluidic channels as suggested by Facer et al. in the device of Hoffman et al. and Lee et al. The motivation to do so would have been that the liquid sensors were used to monitor the flow in microchannels.
17.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0113221 A1) and Lee et al. (WO 2018/071541 A1; filed October 11, 2017) as applied to claims 23 and 30 above, and further in view of Invitrogen brochure “SYBR Green I Nucleic Acid Gel Stain” (pp. 1-6, 2006).
A) Regarding claim 31, Hoffman et al. teach using LEDs as a light source for exciting fluorescent emission ([0149]-[0150]; [0152]-[0153]), but does not teach UV LEDs. Hoffman et al. teach using SYBR Green dyes to detect amplified DNA product ([0019]; [0038]; [0063]; [0086]).
B) Regarding claim 31, Invitrogen brochure teaches that SYBR green can be excited by UV wavelength of 254 nm (page 1, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an excitation wavelength appropriate to the fluorescent dyes being used in the detection process. In case the system used SYBR Green to monitor real-time PCR amplification, it would have been prima facie obvious to have used either UV or blue-light excitation as suggested by the Invitrogen brochure in the device of Hoffman et al. and Lee et al. The motivation to do so is provided by the Invitrogen brochure (page 1, last paragraph):
“The remarkable sensitivity of SYBR® Green I stain for detecting nucleic acids in gels can
be attributed to a combination of unique dye characteristics. SYBR® Green I stain exhibits
exceptional affinity for DNA and a large fluorescence enhancement upon DNA binding—at
least an order-of-magnitude greater than that of ethidium bromide. Also, the fluorescence
quantum yield of the DNA/SYBR® Green I complex (~0.8) is over five times greater than that
of DNA/ethidium bromide (~0.15).”
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claims 16, 17, 19-24 and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 13-15 and 17-20 of U.S. Patent No. 10,781,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘479 patent.
	Specifically, claim 16 of the instant application is drawn to a method of detecting genetic material in a biological sample comprising of: 
a) loading the biological sample into a reaction cartridge and placing the reaction cartridge in a measurement device, 
b) moving the biological sample to an isolation chamber, 
c) isolating genetic material from the sample by heating the isolation chamber, 
d) moving the isolated genetic material into a plurality of reaction chambers, 
e) amplifying the genetic material by heating the reaction chambers, and 
f) detecting the amplified genetic material by measuring a signal from a fluorescent dye; wherein heating of the isolation chamber and/or the plurality of reaction chambers is performed through a plurality of heating units of LEDs with temperature sensors.
	Claim 23 of the instant application is drawn to a device for detecting genetic material in a biological sample comprising a reaction cartridge and measurement device, the measurement device comprising a measurement chamber having a receptacle housing the reaction cartridge, wherein the reaction cartridge comprises an isolation chamber for isolating genetic material, which is connected through channels with a plurality of reactions chambers for amplifying isolated genetic material, wherein at least one of the plurality of reaction chambers comprises a fluorescent dye for detecting amplified genetic material and other freeze-dried reagents for amplification of genetic material to be detected; wherein the measurement device comprises a plurality of heating units of LEDs with optical temperature detectors for heating the plurality of reaction chambers.
Claim 1 of the ‘479 patent is drawn to a method of detecting genetic material in a biological sample comprising the steps of: 
a) loading the biological sample into a reaction cartridge (6) and placing the reaction cartridge (6) in a measurement device, 
b) moving the biological sample to an isolation chamber (7), 
c) isolating genetic material from the sample by heating the isolation chamber (7), 
d) moving the isolated genetic material into a plurality of reaction chambers (8.1, 8.2, 8.3, 8.4), 
e) amplifying the genetic material by heating the reaction chambers (8.1, 8.2, 8.3), and 
f) detecting the amplified genetic material by binding to a fluorescent dye; 
wherein heating of the isolation chamber (7) and/or reaction chambers (8.1, 8.2, 8.3,) is performed through a plurality of heating units of LEDs with temperature sensors (23).
Claim 9 of the ‘479 patent is drawn to a device for detecting genetic material in a biological sample comprising a reaction cartridge (6) and measurement device, the measurement device comprising a measurement chamber (10) having a receptacle housing the reaction cartridge (6), wherein the reaction cartridge (6) comprises an isolation chamber (7) for isolating genetic material, which is connected through channels with reactions chambers (8.1, 8.2, 8.3) for amplifying isolated genetic material, wherein at least one of the reaction chambers (8.1, 8.2, 8.3) comprises a fluorescent dye for binding amplified genetic material as well as other freeze-dried reagents for amplification of genetic material to be detected; wherein the measurement device comprises a plurality of heating units of LEDs with optical temperature detectors for heating reaction chambers (8.1, 8.2, 8.3) (23).
	Therefore, instant claim 16 is anticipated by claim 1 of the ‘479 patent, and instant claims 23 and 24 are anticipated by claim 9 of the ‘479 patent. The dependent claims 17, 19-22 and 26-32 are anticipated by claims 2-6, 13-15 and 17-20 of the ‘479 patent.
20.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 23, 2022